George, J.
The ruling stated in the first headnote was made when this case was before the Supreme Court at the March term, 1914 (Spence v. Johnson, 142 Ga. 267 (82 S. E. 646, Ann. Cas. 1916A, 1195). It was then held that dhe petition was sufficient to withstand a demurrer except in one particular noted. Upon the trial of the case the plaintiff proved his case as alleged, and this is not controverted. In the brief of counsel for the plaintiff in error this statement occurs: “Mr. Spence proved his case as he alleged it. . . Taking the case as made and the law as it is, we concede that the evidence was sufficient to carry the case against Johnson for a nominal amount and to recover costs, but we say that the large verdict of $400 is excessive and should be set aside and a new trial granted.” The motion for new trial is based only upon this ground and the usual general grounds.

Judgment affirmed.


Wade, O. J., and Lulce, J., concur.